Citation Nr: 9918055	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-50 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
shell fragment wound of the upper and lower left arm.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from July 1952 to April 
1954.

This matter comes to the Board of Veterans Appeals (Board) 
from a February 1996 rating decision of the Regional Office 
(RO) which denied the veteran's claim for an increased rating 
for his service-connected shell fragment wound of the left 
arm.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


REMAND

The veteran asserts that an increased rating is warranted for 
the residuals of the shell fragment wound of his upper and 
lower left arm.  Following the Department of Veterans Affairs 
(VA) examination in December 1995, the examiner commented 
that the veteran's service-connected problem was small 
fragments of shrapnel in the left arm and forearm which had 
left no trace and had not caused any pain.  Similarly, 
following the March 1998 VA examination, the examiner stated 
that the shrapnel wound of the left arm was resolved and that 
there was no significant residual, other than the scar.  

The Board points out, however, that during the hearing at the 
RO before the undersigned, it was indicated that the 
veteran's symptoms included pain and numbness.  His 
representative argues that the VA examination was not 
adequate because all appropriate tests were not conducted.  
He also claims that the shell fragment wound resulted in 
neurological injury and that this was not evaluated by the 
VA.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for the residuals of 
the shell fragment wound of the left arm 
since 1998.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran.

2.  The veteran should then be afforded a 
VA examination by specialists in 
orthopedics and neurology, if available, 
to determine the nature and extent of the 
residuals of the shell fragment wound of 
the left arm.  All necessary tests should 
be performed.  The examiner should set 
forth in detail all findings concerning 
the shell fragment wound.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



